FILED
                              NOT FOR PUBLICATION                           JUN 26 2014

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ARNOLDO SAQUIC TIZOL,                             No. 11-73115

                Petitioner,                       Agency No. A088-500-490

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

          Arnoldo Saquic Tizol, a native and citizen of Guatemela, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Singh v. Holder, 638 F.3d
1264, 1268-69 (9th Cir. 2011). We deny in part and dismiss in part the petition for

review.

      Substantial evidence supports the BIA’s finding that Saquic Tizol failed to

establish that the past harm he and his family suffered occurred on account of a

protected ground. See INS v. Elias Zacarias, 502 U.S. 478, 481 n.1 (1992) (“[t]o

reverse the BIA finding we must find that the evidence not only supports that

conclusion, but compels it”) (emphasis in original). Substantial evidence also

supports the BIA’s determination that there is insufficient evidence that Saquic

Tizol has a well-founded fear of future persecution by the guerillas, considering

that the armed conflict with the guerillas ended after the peace accords in 1996.

See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of future

persecution too speculative). We lack jurisdiction to consider Saquic Tizol’s gang-

related social group claim, because he did not exhaust this contention before the

BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (court lacks

jurisdiction to consider issues that have not been administratively exhausted).

Further, in light of our nexus determination, we do not address Saquic Tizol’s




                                          2                                   11-73115
contention that the agency failed to properly consider his age at the time of the past

harm. Thus, Saquic Tizol’s asylum claim fails.

      Because Saquic Tizol has not established eligibility for asylum, he

necessarily cannot meet the more stringent standard for withholding of removal.

See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, Saquic Tizol did not raise any arguments regarding the denial of

CAT relief in his opening brief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-

60 (9th Cir. 1996) (issues not specifically raised and argued in a party’s opening

brief are waived).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                    11-73115